In a consolidated action in which plaintiffs sued to recover $1,225 for conversion of certain chattels and defendant sued to recover $430.50 for work, labor and services, plaintiffs, on defendant’s default in appearing, took an inquest and entered judgment for $1,343.50. Defendant appeals from an order denying his motion to vacate said judgment and to restore the case for trial, and from another order granting his motion for reargument but adhering to the original determination. Order on reargument modified by striking from the ordering paragraph the words “ the original decision is adhered to.” and by substituting therefor a provision that appellant’s motion to vacate the judgment and to restore the ease for trial be granted, without costs. As so modified, order affirmed, with $10 costs and disbursements to appellant. During the pendency of the action appellant’s attorney was disbarred, and no notice was served upon appellant under section 240 of the Civil Practice Act. Thereafter an inquest was taken and judgment was entered without the knowledge of appellant or his present attorney. Under these facts and circumstances the judgment should have been vacated. Appeal from original order dismissed, without costs. Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur. [See 284 App. Div. 903.]